Citation Nr: 1207469	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1976 to October 1980 and from February 1983 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has since been transferred to the RO in Indianapolis, Indiana.

This case was previously before the Board in May 2010, when it remanded the Veteran's claims for further evidentiary development.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, with respect to the Veteran's claim for a neck disability, the Board remanded the Veteran's claim in order to provide the Veteran with a VA examination of her cervical spine.  The Veteran received such an examination in June 2010.  The Board finds that development was accomplished in accord with the Board's remand instructions.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed neck disability and her military service.


CONCLUSION OF LAW

The Veteran's neck disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), 5106, 5107; 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated September 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The September 2004 letter informed the Veteran of the following: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2004 letter also asked the Veteran to identify evidence in support of her claim.  The September 2004 VCAA letter did not address the rating criteria and effective date provisions relevant to the Veteran's claim, nor was subsequent Dingess notice provided to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that such error is harmless in the instant case because this decision denies service connection, and hence no rating or effective date will be assigned to the Veteran's claimed hemorrhoid disability.  As there is no indication that VA's failure to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board further notes that the Veteran's representative has not alleged that the Veteran has received inadequate VCAA notice.  There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

Additionally, pursuant to the Board's May 2010 remand, the Veteran was provided with a VA examination of her neck in June 2010.  The examination report indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  The Veteran participated in a hearing before the undersigned Veterans Law Judge in November 2009, and a transcript of that hearing is of record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision on the issue of entitlement to service connection for a neck disability.

Service Connection

The Veteran contends that she has a neck disability that is related to her active duty military service.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the October 2010 examiner diagnosed the Veteran with a strain of the cervical spine.  An April 2002 private treatment record diagnosed the Veteran with "early C4, mid to upper thoracic degenerative disc disease" as well as "cervical kyphosis."  The record, therefore, contains medical evidence of a current disability, and the first Hickson element is satisfied.

With respect to the second Hickson element, in-service disease or injury, the record demonstrates that the Veteran received treatment in service for neck pain, and thus the second Hickson element is met.  

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record contains one probative medical nexus opinion of record: the June 2010 opinion of the VA examiner.  

The examiner opined that it was less likely than not that the Veteran's neck pain was related to her active duty military service.  The examiner reviewed the Veteran's claims file and specifically noted that the Veteran was involved in a motor vehicle accident in 1987, which resulted in neck pain.  The examiner specifically noted that the Veteran was involved in a second motor vehicle accident in 1988 and experienced a whiplash injury.  The examiner then noted that the Veteran had not sought continuous treatment since the time of her in-service complaints of neck pain; the only treatment of record was chiropractic treatment from 2004.  Given what the examiner characterized as the nature of her neck condition, that is, without significant abnormality, the examiner opined that it was less likely than not that the Veteran's neck condition was related to service.

In addition to the results of the June 2010 examination, the Board has reviewed the whole of the Veteran's medical treatment records for any suggestion that a nexus exists between the Veteran's neck condition and military service, and it has found no such connection.   The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of her claim, but she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and her neck disability.

To the extent that the Veteran herself believes that she has a neck condition that is related to her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report that she sustained injuries to her neck in service.  Indeed, the Veteran was provided with a VA examination of her neck based upon the competency of her reports of pain.

The Veteran is not competent, however, to opine that her in-service neck injury resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that her current disability is etiologically related to an in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a neck disability has existed since service, she has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Similarly, she has not presented evidence that arthritis in the neck became manifest to a degree of 10 percent or more within one year from the date of her separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has closely reviewed the record for evidence supporting a continuity of symptomatology or entitlement to presumptive service connection for arthritis, and the objective evidence of record is against such findings.  Despite the Veteran's report of experiencing neck pain continually since service, the first documented post-service treatment for neck-related problems is dated April 2002, approximately eight years after her separation from service in December 1994.  In her November 2009 hearing before the undersigned, the Veteran stated that she first sought treatment for her neck condition in 2001, or seven years after separation from active service.   Even accepting that treatment for a neck condition began in 2001, the Board finds that the seven-year lapse in time between the Veteran's active service and the first treatment for neck problems weighs against the Veteran's claim of a continuity of symptomatology since her separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to the possibility of service connection on a presumptive basis, the Board finds that the above facts do not suggest that the Veteran's neck disability became manifest to a degree of 10 percent or more by December 1995, one year from the Veteran's separation from service.  While the Veteran has reported that she experienced pain in her neck continually since service, as noted above, the record contains no medical evidence of post-service neck pain until 2002.  There is no competent evidence of arthritis manifested to a disability level consistent with a compensable disability rating during the one year period following the Veteran's separation from active duty.  Accordingly, the Board finds that service connection on a presumptive basis is unwarranted.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's neck disability and her active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a neck disability is denied.


REMAND

Unfortunately, a remand of the Veteran's claim of entitlement to service connection for a lumbar spine condition is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claim in order to provide the Veteran with a VA examination of her lumbar spine disability.

Accordingly, in June 2010 the Veteran was provided with such a VA examination.  Upon review of the examination report, the Board finds that the examiner did not adequately address the evidence of record with regard to the possibility of a nexus between the Veteran's claimed lumbar spine condition and her military service.  Specifically, the examiner discussed only the Veteran's complaints of pain in-service following motor vehicle accidents in 1987 and 1988.  The evidence of record, however, contains several contentions that the Veteran has experienced recurrent low back pain since as early as 1979.  A VA examination report dated December 1980 noted a diagnosis of "sprain of the lumbosacral joint, symptomatic."  The examiner indicated that the Veteran's "back pains occurred after having two spinal taps in November of 1979 for a c-section."  A July 1987 Medical Evaluation Board report indicated that the Veteran had a cesarean section in 1979, was hospitalized for five days, and at that time experienced low back pain due to the anesthesia, "treated with spinal tap and medication."  The Veteran's May 1994 retirement examination noted the Veteran's complaints of "recurrent low back pain since 1979."  A chiropractic examination from April 2004 stated that the Veteran's "lower back pain could be associated with a spinal tap in 1979."  The examiner's analysis of the possible relationship between the Veteran's lower back pain and military service addressed none of this evidence relating to the Veteran's 1979 spinal tap.  Such evidence must be addressed in a supplemental opinion on remand.

While this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the examiner who conducted the June 2010 examination of the Veteran.  If the June 2010 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

In either event, the claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine condition is causally or etiologically related to her active duty service.  

This opinion should specifically address the possibility of a relationship between the Veteran's spinal tap in 1979 and her current lumbar back pain.  Additionally, this opinion should address the April 2004 opinion stating that the Veteran's "lower back pain could be associated with a spinal tap in 1979."  

A complete rationale for any opinion reached should be provided.  If the examiner is unable to provide the requested opinion, he or she should explain, in detail, why such opinion could not be provided.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


